Citation Nr: 1003618	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  05-21 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for residuals of 
injury, muscle group XI, left, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION


The Veteran served on active duty from April 1945 to January 
1947 and from September 1947 to July 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Montgomery, 
Alabama (RO), which denied the benefit sought on appeal.

This case was previously before the Board in June 2008.  At 
that time, the claim was remanded for due process matters and 
for additional evidentiary development.  The actions 
requested in that Remand have been completed and the case has 
returned to the Board.

In response to the SSOC issued in November 2009, the Veteran 
indicated that he had more information or evidence to submit 
in support of his appeal and requested that VA wait the full 
30-day period to allow for the submission of additional 
evidence.  That request was honored and the time period has 
now elapsed without any indication that any additional 
evidence has been presented pertinent to the appeal.  
Accordingly, the claim is now ready for appellate 
consideration.  

In conjunction with reviewing the evidence in this case, the 
Board has determined that the issue of entitlement to service 
connection for a back disorder (described as scoliosis), 
claimed as secondary to residuals of injury of the left calf 
impacting muscle group XI has been raised.  This matter is 
referred to the RO for clarification and action as 
appropriate.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

Throughout the entire appeal period, residuals of a left calf 
injury impacting muscle group XI have been manifested by: 
moderate muscle injury, left leg shortening of .75 inches, 
and a scar without any compensable residuals.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for residuals of a left calf injury impacting muscle 
group XI have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.56, 
4.71a, 4.73, 4.118; Diagnostic Codes 5275, 5311 (2009), 7801-
7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the Veteran's increased rating claim, the 
VCAA requirement is generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  

In correspondence issued in August 2004 and June 2008, the RO 
provided notice that met these requirements.  The RO 
discussed the evidence necessary to substantiate an increased 
rating, the types of evidence that would be considered, and 
the Veteran's and VA's respective responsibilities to obtain 
that evidence.  The RO noted that evidence could include 
personal statements from the Veteran and lay observers that 
described the symptoms and nature and extent of disablement 
caused by the disability.  In sum, the record indicates that 
the Veteran received appropriate notice pursuant to the VCAA.  
Following the issuance of the aforementioned notice letters, 
subsequent adjudication of the claim on appeal was undertaken 
in a Supplemental Statement of the Case (SSOC) issued in 
November 2009.  Prickett v. Nicholson, 20 Vet. App. 370, 377-
78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue on appeal has been 
obtained.  The Veteran's service treatment and post-service 
treatment records were obtained.  The Veteran was afforded VA 
examinations in 2004 and 2009 in connection with the claim 
currently on appeal and the file includes contentions and 
statements of the Veteran and his representative.  
Accordingly, the Board finds that VA has complied, to the 
extent required, with the duty-to-assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).



Factual Background

In an April 1947 rating decision, the RO granted service 
connection for residuals of a left calf injury affecting 
muscle group XI, for which a 10 percent evaluation was 
assigned effective from January 1947, under Diagnostic Code 
5311.  The 10 percent evaluation was continued effective from 
April 1969, following the Veteran's discharge from his second 
period of service.  The grant was based upon service 
treatment records which reflect that in May 1946, the Veteran 
was involved in a jeep accident following which he sustained 
a deep cut in the area of the left calf.  

The Veteran filed an increased rating claim in July 2004, 
indicating that he had been experiencing episodes of left leg 
pain.  

A VA examination of the muscles was conducted in September 
2004.  The Veteran complained of pain across the anterior 
shin of the left leg and a "dead" feeling in the area of 
the scar on the back of the left calf.  He stated that he his 
left leg symptoms had been treated with Bextra and physical 
therapy.  The Veteran also reported that he had difficulty 
standing for long periods of time, but had not been told that 
he had any muscle or nerve damage and did not require the use 
of assistive devices to walk.  Physical examination revealed 
a 4-inch curving scar over the back of the left calf with a 
mild soft tissue defect, as opposed to true muscle defect.  
No tendon damage was demonstrated.  The Veteran had focal 
complaints of lack of sensation at the scar site, but no 
nerve damage was demonstrated.  There was good strength in 
the left calf with no evidence of muscle herniation.  Both 
calves measured 15 inches below the knee and there was good 
strength in both legs.  

The following diagnoses were made upon VA examination of 
September 2004: (1) old injury to the left lower leg creating 
a minimal soft tissue defect, but no muscle damage; muscle 
function of the left lower leg, normal on examination; 
(2) well-healed scar from previous trauma with no keloid 
formation, skin breakdown or adherence to the underlying 
tissue; and (3) recent pain in the left leg,  not at least as 
likely as not related to an injury that occurred more than 50 
years ago and that healed well.  

In February 2005, the Veteran submitted evidence (dated in 
January 2005) reflecting that he was undergoing private 
physical therapy for his left leg three times a week.  

The file contains a private medical statement of Dr. R. dated 
in July 2008.  Dr. R. stated that he had been treating the 
Veteran since 1984, and was aware of the history involving 
his service-related left leg injury.  Dr. R. mentioned that 
the Veteran's left leg was shorter than his right leg and 
stated that the left calf injury had resulted in the 
development of scoliosis of the spine such that the Veteran 
was having chronic back pain and was becoming more ataxic.  
Dr. R. stated that the Veteran had been falling and had to 
use a walker and opined that he was 100% disabled in terms of 
mobility.  

A VA examination of the muscles was conducted in October 2009 
and the claims folder was reviewed.  The symptoms associated 
with the left leg disorder were documented as: pain, 
weakness, increased fatigability, and uncertainty of 
movement, without decreased coordination.  Other reported 
manifestations included recurrent falls and left lower 
extremity swelling.  Muscle strength of 5 was reported with 
no evidence of intermuscular scarring.  The examiner 
identified a 10 cm. linear scar in the area of the left calf 
region which was described as adherent, but not tender or 
painful to the touch.  The examiner indicated that there were 
no residuals of nerve, tendon or bone damage and no evidence 
of muscle herniation.  There were indications of loss of deep 
fascia or muscle substance as evidenced by measurement of the 
circumference of the right calf, 14.5 cm; as compared to the 
left calf, 13.5 cm.  There was no limitation of motion caused 
by the muscle injury.  The examiner also observed that the 
left leg was .75 inches shorter than the right leg, measured 
below the knee.  

Left lower leg muscle injury was diagnosed upon the 2009 VA 
examination.  The examiner summarized that the Veteran had a 
left lower leg muscle injury which was productive of moderate 
impairment in conjunction with most daily activities, such as 
chores, bathing and dressing.  She noted that the scar had 
healed without pain, keloid formation, skin breakdown or 
adherence to the underlying tissue.  She stated that there 
was no evidence of residual muscle loss on examination, 
although there was obvious tissue loss with inspection of the 
leg.  She further found that the Veteran had shortening of 
the left lower extremity with pain of the left calf on 
prolonged use of the leg.  Also noted was mild swelling of 
the left calf area, aggravated by the calf injury.  The 
examiner opined that it was reasonable to relate the pain, 
weakness, and swelling of the left lower extremity to the 
original injury and to consider these permanently aggravated.  

Analysis

The Veteran and his representative maintain that an increased 
evaluation is warranted for the service connected residuals 
an injury of a muscle group XI, in the area of the left calf, 
also contending that a separate evaluation may be warranted 
for a scar in that area.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  The degree of impairment resulting 
from a disability is a factual determination and generally 
the Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994).  More recently, the Court held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Veteran's service-connected residuals of a muscle injury 
of the left calf are evaluated under Diagnostic Code 5311, 
which addresses Muscle Group XI.  That Muscle Group 
encompasses the posterior and lateral crural muscles and the 
muscles of the calf, and their functions include propulsion 
and plantar flexion of the foot, stabilization of the arch, 
flexion of the toes, and flexion of the knee.  38 C.F.R. 
§ 4.73, Diagnostic Code 5311.

A 10 percent evaluation is warranted for a muscle disability 
that is moderate, while a 20 percent evaluation is in order 
for a muscle disability that is moderately severe.  A maximum 
30 percent evaluation is assigned for severe muscle 
disability.  38 C.F.R. § 4.73, Diagnostic Code 5311.

A moderate muscle wound is a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  38 C.F.R. § 4.56(d)(2)(i) (2009).  A history with 
regard to this type of injury should include service 
department evidence or other evidence of in-service treatment 
for the wound and consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  38 C.F.R. § 4.56(d)(2)(ii).  Objective findings of 
a moderate disability are entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Id. at (d)(2)(iii).  Some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  Id.

A moderately severe muscle wound is a through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  38 C.F.R. § 4.56(d)(3)(i) (2009).  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  38 C.F.R. § 4.56(d)(3)(ii) (2009).  
Objective findings of a moderately severe muscle wound are 
manifested by entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups.  Id. at 
(d)(3)(iii).  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  Id.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of a disability rating in excess of 10 percent for 
residuals of left calf muscle injury.  Reviewing 38 C.F.R. 
§4.56(d)(2)(iii), the history and objective findings of 
residuals of a muscle injury to the left calf involving 
Muscle Group XI are consistent with the findings of no more 
than a moderate disability of the muscle.  Initially, the 
Board notes that the history of the injury is consistent with 
moderate disability.  In this regard the Board points out 
that following the injury which occurred and was treated in 
1946, the Veteran re-enlisted for a second period of service 
in September 1947, serving on duty for almost 20 years 
thereafter; therefore, it cannot be said that the injury 
caused an inability to keep up with work requirements.  The 
current residuals of this injury include a well-healed linear 
scar, and some loss of deep fascia or muscle substance as 
evidenced by measurement of the circumference of the left 
calf as 1 cm. smaller than the right calf, without evidence 
of loss of power; manifestations which are consistent with 
findings of moderate muscle impairment.  

In contrast, the current manifestations do not meet 
essentially any of the criteria discussed under 38 C.F.R. § 
4.56(d)(3), identifying moderately severe muscle injuries.  
In this regard, the Board notes that 38 C.F.R. § 4.56(d) is 
essentially a totality-of-circumstances test and no single 
factor is per se controlling.  See Tropf v. Nicholson, 20 
Vet. App. 317 (2006); see also Robertson v. Brown, 5 Vet. 
App. 70 (1993).  During the appeal period, the muscle injury 
residuals have not been clinically manifested by nerve, 
tendon or bone damage and or evidence of muscle herniation.  
Full muscle strength was documented upon VA examinations 
conducted in 2004 and 2009.  When evaluated in 2009, the VA 
examiner summarized that there was no evidence of residual 
muscle loss at that time.  As such, the muscle injury is not 
shown to be moderately severe as contemplated under the 
criteria discussed under 38 C.F.R. § 4.56(d)(3)(i) (2009).  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 are not 
applicable because Diagnostic Code 5311 does not contemplate 
limitation of motion based upon a joint abnormality (as 
opposed to limitation of motion based upon a muscle injury).  
See Johnson v. Brown, 9 Vet. App. 7 (1996); see also DeLuca 
v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 9-98 (August 
1998).  Moreover, symptoms such as weakness, uncertainty of 
movement and fatigue-pain (all noted upon VA examination of 
2009), are specifically contemplated by Diagnostic Code 5311.  
See 38 C.F.R. § 4.56(c) (2009).  Additionally, the Board 
notes that the 2009 VA examination report indicated that 
there was no limitation of motion caused by the muscle 
injury.  

The Board has considered whether a separate evaluation is 
warranted for a scar in the area of the left calf.  The Board 
notes that in October 2008, regulations pertaining to the 
evaluation of scars were amended effective October 23, 2008.  
The Board observes that the regulatory changes only apply to 
applications received by VA on or after October 23, 2008, or 
if the Veteran requests review under the clarified criteria.  
See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As neither 
situation applies in this case, the Board finds the 2008 
changes to be inapplicable.

Pursuant to the criteria for rating skin disabilities 
effective from August 30, 2002, scars other than the head, 
face, or neck, that are deep, or that cause limitation of 
motion warrant a 10 percent evaluation only if they involve 
areas of 6 square inches (39 sq. cm.) or greater.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2008).  
Scars other than the head, face, or neck, that are 
superficial, and do not cause limitation of motion warrant a 
10 percent evaluation only if they involve areas of 144 
square inches or greater.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2009).

Superficial scars which are unstable where, for any reason, 
there is frequent loss of covering of the skin over the scar 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2008).

Scars which are superficial and painful on examination 
warrant a 10 percent evaluation.  A superficial scar is one 
not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2008).

Other scars will be rated on the limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2008).

In this case, a separate evaluation for the left calf scar is 
not warranted.  Specifically, the size of the scar has been 
described as 4 inches (2004 VA examination and 10 cm. (2009 
VA examination); in either event, the scar is not large 
enough to warrant a compensable evaluation under DC 7801 or 
7802.  Next, the Board finds that the scar, although 
superficial, has not been shown to be either unstable or 
painful upon examination.  The 2009 examination report 
reflected that the scar was neither tender nor painful to the 
touch; additionally, the scar was generally described as 
well-healed.  Accordingly, the Board finds that a separate 
compensable rating under DCs 7803 or 7804 is not warranted.  
Further, the evidence does not suggest that the scar has 
caused any limitation of function.  The 2009 examination 
report indicates that there was no limitation of motion 
caused by the injury residuals.  Accordingly, the Board finds 
that a separate compensable rating DC 7805 is not warranted 
for residual scarring.

Consideration has also been given as to whether a separate or 
higher rating could be established for shortening of the 
lower extremity.  DC 5275 provides for a 10 percent rating 
when there is shortening of 11/4 to 2 inches (3.2 cms to 5.1 
cms).  Here, however, the 2009 VA examination report 
indicated that the left leg was .75 inches shorter than the 
right leg.  Thus, the assignment of a higher and/or separate 
rating under DC 5275 is not warranted.

The Board also notes that a private medical statement of Dr. 
R. dated in July 2008 references a possible relationship 
between the service connected muscle disability of the left 
calf and the development of scoliosis of the Veteran's spine.  
At this point, it is not clear if the Veteran actually has 
scoliosis or is merely showing signs of the development of 
this condition.  The file contains insufficient evidence as 
to this matter; namely a lack of a clinical diagnosis or any 
clinical evidence establishing that the Veteran actually 
currently has scoliosis.  As such, this matter has been 
referred to the RO as a separate claim for which additional 
clarification and development will be sought, as necessary. 

The Veteran is certainly competent to report his symptoms.  
See generally Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(veteran is competent to testify as to the continuity of 
symptomatology capable of lay observation).  However, to the 
extent that he has stated that his service-connected 
residuals of a left calf injury impacting muscle group XI are 
worse than the symptomatology contemplated in the 10 percent 
evaluation, the medical findings do not support his 
contentions.  The Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the Veteran's statements, provided in support of a claim 
for monetary benefits.  The Board has considered whether the 
Veteran is entitled to a "staged" rating for his service-
connected disability.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  Upon reviewing the pertinent evidence of record, 
for the reasons discussed above the Board finds that at no 
time during the pendency of this appeal, has the Veteran's 
service-connected disability been more disabling than as 
currently rated.  As there is a preponderance of the evidence 
against the Veteran's claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001). Accordingly, the appeal is denied.

Extraschedular Considerations

In a recent case, the United States Court of Appeals for 
Veterans Claims (Court) clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The Veteran's manifestations of his service-connected muscle 
disability of the left calf cause impairment that is 
contemplated by the rating criteria.  Here, the rating 
criteria reasonably describe the Veteran's disability levels 
and symptomatology and provide for higher ratings for 
additional or more severe symptoms than currently shown by 
the evidence.  Thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.  Referral for 
consideration of extraschedular ratings is, therefore, not 
warranted.

The Court of Appeals for Veterans Claims (CAVC) has recently 
held that a request for a TDIU, whether expressly raised by a 
claimant or reasonably raised by the record, is an attempt to 
obtain an appropriate rating for disability or disabilities, 
and is part of a claim for increased compensation.  There 
must be cogent evidence of unemployability in the record.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer 
v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant 
case, the holding of Rice is inapplicable since the evidence 
of record does not demonstrate that the Veteran has been 
rendered unemployable due solely to his service-connected 
muscle disorder, nor have the Veteran or his representative 
so alleged.  Thus, at this point, there is no cogent evidence 
of unemployability and entitlement to increased compensation 
based on TDIU is not warranted.

ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left calf injury impacting muscle group XI, is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


